Title: From Thomas Jefferson to Robert R. Livingston, 4 November 1803
From: Jefferson, Thomas
To: Livingston, Robert R.


          
            
              Dear Sir
            
            Washington Nov. 4. 1803.
          
          A report reaches us this day from Baltimore (on probable, but not certain grounds) that Mr. Jerome Bonaparte, brother of the first Consul, was yesterday married to miss Patterson of that city.*
   *Nov. 8. It is now said that it did not take place on the 3d. but will this day.
 the effect of this measure on the mind of the first Consul, is not for me to suppose: but as it might occur to him, primâ facie, that the Executive of the US. ought to have prevented it, I have thought it adviseable to mention the subject to you, that, if necessary, you may by explanations set that idea to rights. you know that by our laws, all persons are free to enter into marriage if of 21. years of age, no one having a power to restrain it, not even their parents: and that, under that age, no one can prevent it but the parent or guardian. the lady is under age, and the parents, placed between her affections which were strongly fixed, and the considerations opposing the measure, yielded with pain & anxiety to the former. mr Patterson is the President of the bank of Baltimore, the wealthiest man in Maryland, perhaps in the US. except mr Carroll, a man of great virtue & respectability: the mother is the sister of the lady of Genl. Saml. Smith; and consequently the station of the family in society is with the first of the US. these circumstances fix rank in a country where there are no hereditary titles.
          Your treaty has obtained nearly a general approbation. the Federalists spoke & voted against it, but they are now so reduced in their numbers as to be nothing. the question on it’s ratification in the Senate was decided by 24. against 7. which was 10. more than enough. the vote in the H. of R. for making provision for it’s execution was carried by 89. against 23. which was a majority of 66. and the necessary bills are going through the houses by greater majorities. Mr. Pichon, according to instructions from his government, proposed to have added to the ratificn a protestation against any failure in time or other circumstance of execution on our part. he was told that in that case we should annex a counter-protestation, which would leave the thing exactly where it was. that this transaction had been conducted from the commencement of the negotiation to this stage of it with a frankness & sincerity honorable to both nations, & comfortable to the heart of an honest man to review: that to annex to this last chapter of the transaction such an evidence of mutual distrust, was to change it’s aspect dishonorably for us both, and contrary to truth as to us; for that we had not the smallest doubt that France would punctually execute it’s part; & I assured mr Pichon that I had more confidence in the word of the First Consul, than in all the parchment we could sign. he saw that we had ratified the treaty, that both branches had past by great majorities one of the bills for execution, & would soon pass the other two; that no circumstance remained that could leave a doubt of our punctual performance, & like an able & an honest minister (which he is in the highest degree) he undertook to do, what he knew his employers would do themselves were they here spectators of all the existing circumstances, and exchanged the ratifications purely and simply: so that this instrument goes to the world as an evidence of the candor & confidence of the nations in each other, which will have the best effects. this was the more justifiable as mr Pichon knew that Spain had entered with us a protestation against our ratification of the treaty grounded 1st. on the assertion that the First Consul had not executed the conditions of the treaties of cession: & 2ly. that he had broken a solemn promise not to alienate the country to any nation. we answered that these were private questions between France & Spain, which they must settle together; that we derived our title from the First Consul & did not doubt his guarantee of it: and we, four days ago, sent off orders to the Governor of the Missisipi territory & General Wilkinson to move down with the troops at hand to New Orleans to recieve the possession from mr Laussat. if he is heartily disposed to carry the order of the Consul into execution, he can probably command a voluntary force at New Orleans, and will have the aid of ours also if he desires it to take the possession & deliver it to us. if he is not so disposed, we shall take the possession, & it will rest with the government of France, by adopting the act as their own, & obtaining the confirmation of Spain, to supply the non-execution of their stipulation to deliver, & to entitle themselves to the compleat execution of our part of the agreements. in the mean time the legislature is passing the bills, and we are preparing every thing to be done on our part towards execution, and we shall not avail ourselves of the three months delay after possession of the province allowed by the treaty for the delivery of the stock, but shall deliver it the moment that possession is known here, which will be on the 18th. day after it has taken place. 
          I take the liberty of putting under this cover, some letters to my friends who are known to you. that to Mde. de Corny has a small box accompanying it (of about 8. or 9. I. cube) containing a complement of tea to her. the address on the top is to you; but there is nothing in it but the tea. the whole are sent to the care of mr Vale at Lorient, and will probably be taken on by the French gentleman who is the bearer, from mr Pichon, of the ratification of the treaty. Accept my affectionate salutations & assurances of my constant esteem & respect.
          
            
              Th: Jefferson
            
          
        